NON-FINAL REJECTION
DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 2, 2022 has been entered.

Response to Amendment
	The Amendment filed June 2, 2022 has been entered. Claims 1-3, 6-7, 9-14, 16-17, and 19-20 remain pending in the application. Claims 4-5, 8, 15, and 18 have been cancelled. Applicant's amendments to the claims have overcome the 35 U.S.C. 112(b) and 35 U.S.C. 103 rejections previously set forth in the Final Office Action mailed March 2, 2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
Claims 9 and 19 are rejected under 35 U.S.C. 112(b) as unpatentable.
Claims 1-3, 6-7, 10-14, 16-17, and 20 are rejected under 35 U.S.C. 103 as unpatentable.

	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites “wherein the controller enables the function, which is disabled, in response to completion of the second control by the storage unit.” However, claim 1, from which claim 9 depends, recites “a controller configured to...perform...a second control to overwrite and delete the data with different data at least once on the basis of completion of the execution of the print job.” According to claim 1, the controller performs the second control. Therefore, it is not clear which element performs the second control. For claim examination, the second control is interpreted as being performed by the controller. Claim 19 recites similar claim limitations and is rejected under the same reasoning.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6-7, 10-14, 16-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 2008/0174908) and Kipprich et al. (US 2003/0079078).
Regarding claim 1, Wang discloses: 
An information processing apparatus comprising: 
a storage unit (FIG. 1 Hard Disk Drive 10) having a function ([0017] The write verify routines) of, in response to writing data to the storage unit (FIG. 3 step 100 Write), reading the written data (FIG. 3 step 102 Write); and 
...wherein...in a state where the function is enabled in the storage unit ([0017] The write verify routines are performed until a successful write operation has occurred)...and, in a state where the function is disabled in the storage unit ([0017] The write verify routine is disabled if there has been a predetermined number of previously acceptable write operations. Disabling the write verify routine eliminates unnecessary write verify routines that will degrade the performance of the disk drive; [0030] The predetermined value can be a number where there is a high confidence level that the write parameters will produce successful write operations without retries or verification)...
Wang does not appear to explicitly teach “a controller configured to write data of a print job to one or more storage areas of the storage unit, read out the written data, and perform a first control to execute the print job and a second control to overwrite and delete the data with different data at least once on the basis of completion of the execution of the print job, wherein the controller is further configured,” in a state where the function is enabled in the storage unit, “to perform the first control to execute the print job” and, in a state where the function is disabled in the storage unit, “to perform the second control.” However, Zipprich et al. disclose:
a controller (FIG. 3A CPU 5) configured to write data of a print job to one or more storage areas of the storage unit, read out the written data ([0027] a device 1, such as a scanner, printer, photocopier, or other device, having a non-volatile memory (NVM) 2, such as a magnetic or optical storage medium, to which the device 1 can store data 3 and/or from which the device can read data 3 stored in a data file 4; [0006] an entire NVM device or the particular region of NVM in which the data file associated with a print, scan, fax, copy, or other job resides), and perform a first control to execute the print job ([0027] the device 1 can use the data 3 to produce output, such as paper hard copy of a word processing document or the like) and a second control to overwrite and delete the data with different data at least once ([0028] The erasure process then overwrites the data file 4 according to a predetermined secure erase method; in embodiments of the invention, the secure erase method can include overwriting the data file 4 a particular number of times 9, using a particular pattern 10 to overwrite the data file 4 (such as all 1s, all 0s, etc.), and/or cycling the overwrite pattern on each iteration of the overwrite process 11. Other iteration and pattern variations can also be used. For example, the particular number of times 9 could be at least 3, cycling from a first pattern, to the complement of the first pattern, then to a second pattern, etc. Such a sequence has been approved for purging overwrites of sensitive data on NVM 2) on the basis of completion of the execution of the print job ([0049] customers can meet the requirement that all printed/copied jobs stored on hard drive(s) or other storage media of such devices be inaccessible once the job has completed without removing the storage medium. In addition, many customers simply want to ensure the privacy of their information and wish to erase print and/or copy jobs from storage media on which the jobs might be stored. The current conventional method of deleting a file (deleting the pointers to the data) can still be done, but the method according to embodiments of the invention ensures that data files themselves no longer reside on the disk and can not be recovered), 
Wang and Zipprich et al. are analogous art because Wang teaches writing data to a disk drive and Zipprich et al. teach confirmation of secure data file erasure.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Wang and Zipprich et al. before him/her, to modify the teachings of Wang with the Zipprich et al. teachings of secure data erasure because overwriting the data files ensures that data files themselves no longer reside on the disk and cannot be recovered (Zipprich et al. [0049]).
Wang and Zipprich et al. do not appear to explicitly teach “wherein the controller is further configured, in a state where the function is enabled in the storage unit, to perform the first control to execute the print job.” However, it would be obvious to one skilled in the art before the effective filing date of the claimed invention that the combination of Wang and Zipprich et al. disclose the limitation. Wang discloses enabling the function that reads data after the data is written to storage in order to verify a successful write operation, as disclosed above. Zipprich discloses that data for the print job is stored in the storage and read from the storage to execute the print job ([0027] the device 1 can store data 3 and/or from which the device can read data 3 stored in a data file 4. In embodiments, the device 1 can use the data 3 to produce output, such as paper hard copy of a word processing document or the like). When the Wang’s function is enabled, the combination would provide verification to the system that the write data was successfully written to storage (Wang [0017]), thus enabling the data to read for the execution of the print job (Zipprich et al. [0027]).
Additionally, Wang and Zipprich et al. do not appear to explicitly teach “and, in a state where the function is disabled in the storage unit, to perform the second control.” However, it would be obvious to one skilled in the art before the effective filing date of the claimed invention that the combination of Wang and Zipprich et al. disclose the limitation because the second control is executed on the basis of the completion of the print job, which is disclosed by Zipprich et al. above. When the function, as taught by Wang above, is disabled, it means that there is a high level of confidence that write data is being successfully written to storage. The function is disabled to improve performance of the disk drive by eliminating the write verify routines (Wang [0030]). Therefore, the print would be completed resulting in the second control which overwrites and deletes the data with different data (Zipprich et al. [0028], [0049]). 
Regarding claim 3, Kipprich et al. further disclose: 
The information processing apparatus according to Claim 1, wherein the second control is a process for overwriting the data with different data a plurality of times ([0028] The erasure process then overwrites the data file 4 according to a predetermined secure erase method; in embodiments of the invention, the secure erase method can include overwriting the data file 4 a particular number of times 9, using a particular pattern 10 to overwrite the data file 4 (such as all 1s, all 0s, etc.), and/or cycling the overwrite pattern on each iteration of the overwrite process 11. Other iteration and pattern variations can also be used. For example, the particular number of times 9 could be at least 3, cycling from a first pattern, to the complement of the first pattern, then to a second pattern, etc. Such a sequence has been approved for purging overwrites of sensitive data on NVM 2 employed).
Regarding claim 6, Kipprich et al. further disclose: 
The information processing apparatus according to Claim 1, 
wherein the controller accepts an erasure setting from a user ([0028] the CPU 5 can provide or respond to an erase trigger 6. The erase trigger 6 in embodiments of the invention can be a physical button on the device, a virtual button on, for example, an LCD of the device, or an instruction sent to the device as part of the data file 4 used to generate output from client software, such as a driver interface 7 on a remote computer), and 
wherein the controller determines whether to perform the second control on the basis of the erasure setting ([0028] when the erase trigger 6 is set, the erasure process can determine a location 8 of the data file on the NVM 2. The erasure process then overwrites the data file 4 according to a predetermined secure erase method).
Regarding claim 7, Kipprich et al. further disclose: 
The information processing apparatus according to Claim 6, wherein the controller performs the second control on the basis that the erasure setting is enabled ([0028] when the erase trigger 6 is set, the erasure process can determine a location 8 of the data file on the NVM 2. The erasure process then overwrites the data file 4 according to a predetermined secure erase method).
Regarding claim 10, Wang further discloses: 
The information processing apparatus according to Claim 1, wherein the function is a write-verify function ([0017] a write verify routine).
Regarding claim 11, Wang further discloses: 
The information processing apparatus according to Claim 1, wherein the storage unit is a hard disk drive (FIG. 1 Hard Disk Drive 10).
Independent claim 12 recites a method with claim limitations substantially similar to those of independent claim 1. Therefore, claim 12 is rejected with the same reasoning applied to claim 1.
Regarding claim 13, Kipprich et al. further disclose: 
The method according to Claim 12, further comprising: 
accepting the print job ([0003] storage media systems allowing the device and/or a user to store a job the device uses or is directed to use the stored job),  wherein the second control process is a process for overwriting the data with different data a plurality of times ([0028] The erasure process then overwrites the data file 4 according to a predetermined secure erase method; in embodiments of the invention, the secure erase method can include overwriting the data file 4 a particular number of times 9, using a particular pattern 10 to overwrite the data file 4 (such as all 1s, all 0s, etc.), and/or cycling the overwrite pattern on each iteration of the overwrite process 11. Other iteration and pattern variations can also be used. For example, the particular number of times 9 could be at least 3, cycling from a first pattern, to the complement of the first pattern, then to a second pattern, etc. Such a sequence has been approved for purging overwrites of sensitive data on NVM 2 employed).
Regarding claim 14, Kipprich et al. further disclose: 
The method according to Claim 12, further comprising: 
accepting the print job ([0003] storage media systems allowing the device and/or a user to store a job the device uses or is directed to use the stored job).
Claims 16-17, and 19-20 recite claims limitations substantially similar to those of claims 6-9 and 11. Therefore, claims 16-17, and 19-20 is rejected with the same reasoning applied to claims 6-9 and 11.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Wang and Kipprich et al. as applied to claim 1 above, and further in view of Masubuchi (US 2004/0181615).
Regarding claim 2, Wang and Kipprich et al. do not appear to explicitly teach while Masubuchi discloses: 
The information processing apparatus according to Claim 1, 
further comprising an accepting interface configured to accept the print job (FIG. 3 printer I/F 8; [0007] To print the page image data saved in the hard disk 7, the saved page image data are first read out by the disk controller 6 and then temporarily stored in the main memory 3 through the local bus 4. Thereafter, the data are read out by the printer I/F 8 through the local bus 4 and transmitted to the printer mechanical section).
Wang, Zipprich et al., and Masubuchi are analogous art because Wang teaches writing data to a disk drive; Zipprich et al. teach confirmation of secure data file erasure; and Masubuchi teaches printer control.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Wang, Zipprich et al., and Masubuchi before him/her, to modify the combined teachings of Wang and Zipprich et al. with Masubuchi’s teachings of a printer interface because the interface enables a user to input a print job to the printer.
Response to Arguments
Applicant’s arguments, filed June 2, 2022, with respect to the rejection of claims under has been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Wang and Kipprich et al. based on applicant’s amendment to the claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY A WARREN whose telephone number is (571)270-7288. The examiner can normally be reached M-Th 7:30am-5pm, Alternate F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan P. Savla can be reached on 571-272-1077. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRACY A WARREN/Primary Examiner, Art Unit 2137